Citation Nr: 0842592	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).    
 
2.  Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b). 


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October1969 and from January 1971 to July 1981, including 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD) with generalized 
anxiety reaction, evaluated as 70 percent disabling, and 
lumbosacral strain with arthritis, evaluated as 20 percent 
disabling.  The combined evaluation for his service-connected 
disabilities is 80 percent.  He has been found to be entitled 
to a total disability rating based on individual 
unemployability (TDIU), effective March 2000, and has been 
determined to be permanently and totally disabled, effective 
March 2004. 
 
2.  The veteran's service-connected disabilities do not 
seriously impair his lower extremities.  

3.  The veteran does not have blindness in both eyes (having 
only light perception), seriously impair the use of one lower 
extremity along with either residuals of organic disease or 
the loss of use of any other extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  

4.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less or anatomical loss or loss 
of use of both hands. 



CONCLUSIONS OF LAW

1.  The criteria assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. §§ 2101(a), 5107 
(West 2002); 38 C.F.R. § 3.809 (2008). 
 
2.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Specially Adapted Housing
 
A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

In this case, the veteran currently has orthopedic and 
psychiatric disabilities which entitle him to an 80 percent 
combined schedular rating and a total disability rating based 
on individual unemployability.  His service-connected 
disabilities consist of post-traumatic stress disorder (PTSD) 
with generalized anxiety reaction, evaluated as 70 percent 
disabling, and lumbosacral strain with arthritis, evaluated 
as 20 percent disabling.  He has been found to be permanently 
and totally disabled, effective March 2004.

After a review of the entire claims file, the Board finds 
that the veteran is not entitled to compensation for 
permanent and total service-connected disability due to any 
of the enumerated conditions found at 38 C.F.R. § 3.809(b)(1-
4).  
 
The Board acknowledges that, in March 2004, the veteran 
reported problems with instability and ambulation, 
accompanied by frequent falls, for which he was assigned hand 
rails and a walker.  Subsequently, in a February 2008 VA 
treatment report, it was noted that he required the use of a 
wheel chair, and, according to the most recent statement 
submitted by his wife in July 2008, he is now bedbound.

While significant impairment of the lower extremities has 
been shown, the Board nonetheless finds that his service-
connected disabilities have not caused him to lose the use of 
both lower extremities.  Instead, the competent medical 
evidence of record shows that such impairment is primarily 
due to neurological degenerative process and not to his 
service-connected disabilities.  

After significant diagnostic testing and a review of MRI 
imaging of the spine, a May 2005 VA treatment report 
indicated that his symptoms of difficulty with gait, balance, 
and tremor were most consistent with spinocerebellar 
degeneration.  In a June 2006 VA treatment report, his 
repeated episodes of weakened limbs was again attributed a 
neurodegenerative process.  The VA physician specifically 
determined and that a mechanical impingement of the cervical 
or lumbar spine was not likely.   
 
Additionally, the veteran does not contend, and the competent 
medical evidence does not demonstrate, that his service-
connected disabilities affect his vision or have caused loss 
of use of an upper extremity in any way.  His orthopedic low 
back disability has not been shown to involve the upper 
extremities, nor does it also involve organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

In short, the competent medical evidence of record does not 
show that the veteran meets the specified criteria for 
issuance of a certificate of eligibility for assistance in 
acquiring specially adapted housing.  As such, the veteran's 
claim must be denied.

Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if:  (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. 
§ 3.809a. 
 
Here, the veteran's service-connected disability is due to 
PTSD and a low back disability.  Significantly, he has not 
asserted, nor does the evidence does show, that he is service 
connected blindness in both eyes with 5/200 visual acuity or 
less, or service-connected anatomical loss or loss of use of 
both hands.

According to a November 2005 VA treatment report, he 
demonstrated visual acuity of 20/100 and 20/80 with room 
lights.  Moreover, although severe tremors were noted to have 
affected his ability to hold a cup in February 2008, no loss 
of use of function of the upper extremities has been 
attributed to either of his service-connected disabilities.

As the veteran is not permanently and totally disabled due to 
blindness or loss of use of the hands and does not allege 
otherwise, he does not meet any of the criteria in 38 
U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a. 
 
The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a), or a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).  
Accordingly, because the basic legal criteria for the 
benefits sought are not met, the appeal is denied as to both 
issues.

Veteran's Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

As this issue hinges on the presence of the specified 
service-connected disabilities as required above, the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal.  Thus, VCAA notice is not applicable.  See Mason 
v. Principi, 16 Vet. App. 129 (2002); see also Sabonis, 6 
Vet. App. at 430 (where application of the law to the facts 
is dispositive, the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.).  As 
such, no further action is required pursuant to the VCAA.


ORDER

Eligibility for financial assistance in acquiring specially 
adapted housing is denied. 
 
Eligibility for a special home adaptation grant is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


